

 
LICENSE AGREEMENT
 
This License Agreement (“Agreement”), effective as of July 28, 2009 (“the
Effective Date”), is entered into between NeoMedia Technologies, Inc., a
Delaware corporation having a principal place of business at Two Concourse
Parkway, Suite 500, Atlanta, Georgia 30328 (“NeoMedia”) and Mobile Tag, Inc., a
Delaware corporation having a principal place of business at 400 Perimeter
Center Terrace NE, Suite 900, Atlanta, Georgia  30346 (“Mobile Tag”; together,
“The Parties,” or individually, “Party”).
 
WHEREAS, Mobile Tag desires to obtain a license from NeoMedia under the relevant
NeoMedia patents for the Field of Use and in the Territory as those terms are
set forth herein; and
 
WHEREAS, NeoMedia is the owner of, or has acquired rights under, numerous United
States and foreign patents and patent applications, relating to, inter alia,
methods and systems for using automatic identification media to connect users to
and transmit data over the Internet;
 
WHEREAS, Mobile Tag is a company intending to provide a system enabling mobile
phone subscribers who scan a machine readable code to connect via indirect
access to information related to the scanned barcodes;
 
WHEREAS, Mobile Tag is desirous of obtaining a non-exclusive, limited license
under the NeoMedia patents in the United States; and
 
WHEREAS, NeoMedia is willing to grant such a license in consideration of
payments and royalties to be made by Mobile Tag.
 
NOW, THEREFORE, in accordance with the foregoing and in consideration of the
terms and conditions contained herein, NeoMedia and Mobile Tag agree as follows:
 

--------------------------------------------------------------------------------


1.
Definitions.

 
 
1.1.
“Licensed Patents” means only the patents and applications owned by NeoMedia
containing claims to any invention(s) useful in or relating to the Field of Use,
strictly limited to the patents and applications listed on Exhibit A hereto,
together with all divisionals, continuations, continuations-in-part, reissues,
reexaminations, and foreign counterparts thereof, and any other present or
future applications or patents now owned or hereafter acquired by NeoMedia in
which the claims are directed to the Field of Use as set forth in Exhibit B
hereto, to the extent they issue during the time Mobile Tag is paying royalties
in accordance with the Paragraph 3 herein.

 
 
1.2.
“Field of Use” shall be set forth in Exhibit B hereto.

 
 
1.3.
“Royalty-Based Revenue” means any gross revenue, derived in any way by Mobile
Tag in connection with or relating to the Field of Use, including without
limitation advertising revenues, transactional revenue generated by barcode
reading, in-kind payments, non-monetary consideration (valued at market value),
clearing-house revenue, service fees, and includes all action oriented revenue,
for example but not limited to content download and click to subscribe.

 
 
1.4.
“Territory” shall mean those countries identified in Exhibit C as amended from
time to time by mutual agreement by the Parties, initially the United States of
America and its territories.

 
 
1.5.
"Mobile Tag Clients" shall mean those entities that operate within the Field of
Use by way of illustration and not limitation, brands, agencies, carriers,
subscribers of carriers, and advertising customers of carriers (e.g., brands,
agencies, etc.).

 
-2-

--------------------------------------------------------------------------------


2.
License Granted.

 
 
2.1.
Subject to the terms and conditions of this Agreement, and for the consideration
recited herein, NeoMedia grants to Mobile Tag a royalty-bearing, non-exclusive,
non-transferable, license within the Field of Use to make, have made, use, sell,
offer for sale, import into the United States inventions under the Licensed
Patents within the Territory.  There is no right to sublicense granted herein,
except that it is understood that parties contracting with Mobile Tag to operate
within the Field of Use under the rights granted herein to Mobile Tag (“Mobile
Tag Clients”) will fall within the license granted to Mobile Tag subject to
termination of the license as set forth herein and provided that such Mobile Tag
Clients are generating Royalty-Based Revenue subject to Paragraph 3.  If a
Mobile Tag Client participates in a non-Mobile Tag ecosystem, such participation
will not fall within the license granted to Mobile Tag. It is specifically
understood that nothing herein grants any rights under the Licensed Patents
through Mobile Tag or otherwise to any Primary Code Resolution Authority,
including any related parent corporations, subsidiaries, sister corporations,
partnerships, joint ventures, individuals, trusts, estates, or any similar
organizational structures (“Related Entity”) of a Primary Code Resolution
Authority, including, for example, the company names set forth in Exhibit E,
which may be modified to add or delete company names from time to time at
NeoMedia’s sole discretion.

 
 
2.2.
The license granted in this section to Mobile Tag shall terminate: if Mobile Tag
fails to make any payments due and owing pursuant to Paragraph 3, which the
Parties agree is a material breach of this Agreement, unless cured within thirty
(30) days of notice by NeoMedia of such failure; or upon Mobile Tag’s petition
for relief under any bankruptcy legislation; or upon Mobile Tag’s cessation of
doing business; or upon any other material breach of this Agreement by Mobile
Tag.

 
-3-

--------------------------------------------------------------------------------


3.
Payments.

 
Mobile Tag’s payment obligations to NeoMedia shall be set forth in Exhibit D
 
 
4.
Term and Termination.

 
The Term of this Agreement shall be an initial three (3) years, with automatic
extensions of one year if Mobile Tag is compliant and up to date with all
provisions of the Agreement, as determined by NeoMedia in its sole
discretion.  Mobile Tag’s payment obligation under this Agreement will cease in
the event that claims of the Licensed Patents are found to be invalid or
unenforceable with no appeal remaining, such that Mobile Tag does not practice
the remaining Licensed Patents; or with the last to expire of the Licensed
Patents; or in the events described in the § 2.2 termination provisions of the
Agreement; but not as to then accrued payment obligations.  After one (1) year
from the Effective Date and before expiration of the Term, in the event Mobile
Tag ceases to operate within the Field of Use, Mobile Tag may terminate this
Agreement by providing NeoMedia with written notice and payment of an Early
Termination Fee of twenty-five percent (25%) of the total annual payment for the
respective Year as stated in Exhibit D.  Termination will be effective as of the
date of payment of the Early Termination Fee.
 
5.
Dispute Resolution.

 
 
5.1.
The Parties agree to follow the procedure set forth below to resolve any dispute
(other than patent infringement, patent validity, patent enforceability, or any
other issue concerning a substantive patent right), by arbitration administered
by a mutually agreed-upon arbitral entity, or in the event of no such agreement,
by the American Arbitration Association (“AAA”) in accordance with its
Commercial Rules and other applicable rules and procedures set forth by the
AAA.  The place of arbitration shall be Atlanta, GA.

 
-4-

--------------------------------------------------------------------------------


 
 
5.2.
The procedures described herein shall be followed if senior management of both
Parties is unable to resolve the dispute within thirty (30) days after a dispute
is identified to the other Party.  There shall be no arbitration until the
thirty (30) day discussion period has elapsed.

 
 
5.3.
The arbitrator(s) may award damages, an injunction, or both to the prevailing
party.

 
 
5.4.
The decision of the arbitrator(s) shall be final and binding on all Parties, and
judgment on the award of the arbitration panel may be entered by any Court
having jurisdiction.  There shall be no appeal.

 
 
5.5.
Any costs or expenses, including reasonable attorneys’ fees, incurred by the
successful party arising out of the arbitration will be assessed against the
unsuccessful party, borne equally, or assessed in any manner within the
discretion of the arbitrator(s).

 
 
5.6.
The arbitrator(s) may also award interest at a rate not to exceed the Prime Rate
(which exists on the day of the award) from the date of the award until
paid.  Unless decided differently by the arbitrator(s), each Party shall pay
one-half (1/2) the fees, costs and expenses charged by the arbitrator(s).

 
-5-

--------------------------------------------------------------------------------


6.
Confidentiality and No Challenge.

 
 
6.1.
Except where such disclosures are required by law or the Parties have given
consent in writing, the Parties agree to keep confidential and not disclose to
any third party:  (a) the terms and conditions of this Agreement, (b) any of the
negotiations and discussions that preceded its making; and non-public financial
information except (i) as is necessary to effectuate any term or provision of
this Agreement, including any subsequent litigation to enforce this Agreement;
(ii) to either Party’s insurers, as necessary to pursue insurance claims; (iii)
to a Party’s accountants or lawyers; (iv) as is reasonably necessary to comply
with the Securities and Exchange Commission’s disclosure requirements; (v) to a
third party in connection with a due diligence investigation between the third
party and the Party seeking to make the disclosure, provided prior to seeing the
information, the third party enters into a non-disclosure agreement (“NDA”) with
confidentiality terms substantially the same as the terms used to protect the
Party’s own financial information; (vi) to existing and potential future
investors and/or shareholders of the Party, provided the third parties enter
into a NDA as described in (v) above; and (vii) as required by law or court
order upon notice to the other Party sufficiently in advance of such disclosure
to permit the other Party to seek a protective order.

 
 
6.2.
Nothing in this paragraph shall be construed to preclude or prohibit the Parties
from being able to publicly acknowledge that they have entered into this license
agreement, so long as the terms of this Agreement are not disclosed other than
as specifically and expressly permitted herein.

 
-6-

--------------------------------------------------------------------------------


 
6.3.
If any Party is obligated to produce this Agreement, for example, in response to
a document request in litigation, that Party shall promptly notify the other
Party of the request with sufficient particularity to allow the other Party at
least ten (10) days, at its own expense, to object to the requested production
if necessary.

 
 
6.4.
During the term of this Agreement, neither Mobile Tag or any Related Entity of
Mobile Tag shall provide any assistance or guidance regarding the alleged
non-infringement, invalidity, or unenforceability of any of the intellectual
property covered by this Agreement to any third party who is challenging or may
challenge the scope, validity or enforceability of the same in any proceeding,
including in court, arbitration, or before a patent office, except as required
by law or judicial process.  In the event Mobile Tag is served with a subpoena
relating to one or more of the Licensed Patents, NeoMedia will cooperate with
Mobile Tag in responding to the subpoena.  Should Mobile Tag violate the
foregoing, as in the event that Mobile Tag, or any Related Entity of Mobile Tag
challenges the validity of any of the Licensed Patents, NeoMedia shall have the
option of any one of the following:

 
 
(a)   terminating this Agreement; or

 
 
(b)   continuing the license, including but not limited to royalty payments
thereunder, provided further that Mobile Tag (i) pays all legal fees, costs and
expenses of NeoMedia in defending the validity of the Licensed Patents as such
are invoiced or incurred and (ii) in the event that any claim is found invalid,
paying NeoMedia a liquidated damage sum in the amount of the total royalties
paid to date by Mobile Tag as of the time of such finding; or

 
 
(c)   increasing the royalty rate to three times the stated rate during the
period of challenge, and Mobile Tag pays all legal fees, costs and expenses of
NeoMedia in defending the validity of the Licensed Patents as such as invoiced
or incurred.

 
-7-

--------------------------------------------------------------------------------


7.
Marking/Proprietary Rights Notices.

Upon NeoMedia’s request, Mobile Tag agrees to makes reasonable efforts to mark
any relevant products with the proper NeoMedia patent numbers in accordance with
the Patent Laws.
 
8.
Governing Law.

This Agreement shall be governed by and construed under the laws of United
States of America and the State of Georgia, without reference to the State’s
choice of law provisions. The parties agree that any dispute (not otherwise
resolved as provided under section 5 of this Agreement) shall be brought in a
Federal or state court seated in Atlanta, Georgia, United States of America, and
the parties hereby consent to the exclusive jurisdiction and venue of such
court.
 
9.
Transferability.

The license set forth above is personal and non-transferable, except that Mobile
Tag may transfer its respective rights granted in this Agreement to a successor
or merged entity that acquires substantially all the applicable business of
Mobile Tag, subject to written consent by NeoMedia, which consent shall not be
unreasonably withheld.  In the event that Mobile Tag proposes to so transfer its
assets or to be acquired by another entity, Mobile Tag shall inform NeoMedia in
advance of the transfer, and NeoMedia shall have a reasonable time not less than
thirty (30) days to make a decision as to whether to provide or withhold
consent.  Any such successor or merged entity must agree, in writing and prior
to any transfer, to be bound by Mobile Tag’s obligations set forth
herein.  NeoMedia may freely assign this Agreement or its rights hereunder.  In
the event that NeoMedia is acquired, assigns this Agreement or assigns one or
more of the Licensed Patents, this Agreement will remain in effect as to the
successor to NeoMedia or the owner of the Licensed Patents.
 
-8-

--------------------------------------------------------------------------------


10.
Counterparts.

This Agreement may be executed in any number of separate counterparts, each of
which shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.  This Agreement will become binding and
effective upon the exchange of facsimile or other electronic copies of the
required signatures and such facsimile copies shall be binding and effective
until the signed originals are in the possession of each Party.
 
11.
Further Assurances.

 
 
11.1.
The Parties agree to execute and deliver any additional papers, documents or
other assurances, and take all acts that are reasonably necessary to carry out
the intent of this Agreement.

 
 
11.2.
Nothing in this Agreement is or shall be construed as:

 
11.2.1.
A warranty or representation by Mobile Tag as to the validity or scope of any
Licensed Patent; or

 
11.2.2.
A warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents, copyrights, or other rights of third parties; or

 
11.2.3.
An obligation to bring or prosecute any action or suit against any third party
for infringement of any Licensed Patent; or

 
11.2.4.
An obligation to furnish any manufacturing or technical information or
assistance to Mobile Tag; or

 
 
-9-

--------------------------------------------------------------------------------


 
11.2.5.
An agreement to defend Mobile Tag against actions or suits of any nature brought
by any third parties; or

 
11.2.6.
Conferring any right to use, in advertising, publicity or otherwise, either
Party’s name, trade name or trademark, or any contraction, abbreviation or
simulation thereof, without prior consent, which would not be unreasonably
withheld.

 
 
11.3.
Mobile Tag agrees to indemnify, defend and hold NeoMedia and its directors,
officers, employees and agents harmless from and against any and all
liabilities, claims, demands, expenses (including, without limitation,
attorneys’ and professional fees and other costs of litigation), losses or
causes of action (each, a “Liability”) arising out of or relating in any way to
(i) the exercise of any right granted to Mobile Tag pursuant to this Agreement
or (ii) any breach of this Agreement by Mobile Tag, except to the extent, in
each case, that such Liability is caused by the negligence or willful misconduct
by NeoMedia as determined by a court of competent jurisdiction.

 
12.
No Third-Party Beneficiaries.

 
Unless specifically provided otherwise, nothing in this Agreement shall confer
any rights upon any person or entity who is not a party to this Agreement, nor
shall anything in this Agreement be construed as creating an obligation by
either Party to any non-party to this Agreement.
 
13.
Notices.

 
Any notices that are provided pursuant to this Agreement shall be provided via
both electronic mail and in writing (via overnight courier) to the other Party
as follows:
To Mobile Tag:
 
-10-

--------------------------------------------------------------------------------


Attn:  Chief Executive Officer
Mobile Tag, Inc.
400 Perimeter Center Terrace NE, Suite 900
Atlanta, Georgia 30346
 
With a copy to:
 
Sanjeet K. Dutta, Esq.
Orrick, Herrington & Sutcliffe LLP
1000 Marsh Road
Menlo Park, CA 94025

 
To NeoMedia:
 
Attn:  Chief Executive Officer
NeoMedia Technologies, Inc.
Two Concourse Parkway, Suite 500
Atlanta, Georgia 30328
 
With a copy to:
 
Michael H. Baniak, Esq.
McDonnell Boehnen Hulbert & Berghoff LLP
300 South Wacker Drive, Suite 3100
Chicago, IL 60606

 
14.
Severability.

 
If any portions of this Agreement are held invalid or unenforceable, all
remaining portions shall nevertheless remain valid and enforceable, to the
extent they can be given effect without the invalid portions.
 
15.
Mutual Contribution.

 
This Agreement was drafted by counsel for each of the Parties and, thus, shall
not be construed against any Party because that Party initially drafted any
particular provision.
 
16.
Representation of Authority.

 
Each person signing this Agreement hereby represents and warrants that he or she
has the authority to bind the entity on behalf of which he or she has signed.
 
-11-

--------------------------------------------------------------------------------


17.
Integration.

 
This Agreement sets forth the entire agreement and understanding between the
parties as to the subject matter of this Agreement and merges all prior
discussions between them, and none of the parties shall be bound by any
conditions, definitions, warranties or representations with respect to the
subject matter of this Agreement, other than as expressly provided in this
Agreement, or as duly set forth on or subsequent to the date hereof in writing
and signed by a proper and duly authorized representative of the party to be
bound thereby.
 
18.
Survivability.

 
All confidentiality requirements and obligations of accrued payment shall
survive expiration or termination of this Agreement.
 
19.
Waiver.

 
No waiver of any rights shall be effective unless consented to in writing by the
Party to be charged and the waiver of any breach or default shall not constitute
a waiver of any other right hereunder or any subsequent breach or default.
 
20.
Independent Contractors.

 
Both Parties are independent contractors under this Agreement.  Nothing
contained in this Agreement is intended nor is to be construed so as to
constitute NeoMedia or Mobile Tag as partners or joint venturers with respect to
this Agreement.  Neither Party shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party to bind the other Party to any other contract, agreement, or
undertaking with any third party.
 
WHEREFORE, the parties hereby acknowledge their agreement and consent to the
terms and conditions set forth above through their respective signatures as
contained below:
 
 
-12-

--------------------------------------------------------------------------------


NeoMedia Technologies, Inc.
 
[Signed]  __/s/ Michael W. Zima_____
Chief Financial Officer
Dated:  July 28, 2009
 
Mobile Tag, Inc.
 
[Signed]  __/s/ William J. Hoffman_____
Chief Executive Officer
Dated:  July 28, 2009

 


 
 


 
-13-